PER CURIAM.
The trial court entered final judgment for, appellee, New River Investment Ad-visors, Inc., on its action for enforcement of a settlement agreement New River entered into with appellants, Southwest Florida Aviation, Inc., and its president, Jamie R. Hill. We affirm in part and reverse in part.
New River, Southwest, and Hill entered into a written settlement agreement that compromised and resolved a dispute existing between them regarding the provision of certain financing and supplying of a performance bond for a contract that Southwest was negotiating with the Indonesian government. The Indonesian government contract was for the preparation and F.O.B. shipment of twenty-one helicopters from Southwest’s place of business in Port Charlotte, Florida. The agreement provided that New River would be paid the sum of $75,000 per helicopter for each of the first four helicopters sold and delivered. The evidence showed that two helicopters were paid for and shipped F.O.B. Port Charlotte on May 26, 1997. The trial court awarded New River $150,000 under the settlement agreement. We affirm that award.
The trial court also found that New River was entitled to prejudgment interest on the verdict from the date appellees received their advanced payment for the helicopters. We find this was error. We remand for entry of judgment for prejudgment interest from the date the helicopters were sold and delivered, May 26, 1997.
AFFIRMED IN PART AND REVERSED IN PART.
STONE, SHAHOOD and HAZOURI, JJ., concur.